           Case 7:16-cv-03477-PMH
Case 7-16-cv-03477-PMH-PED         Document
                               Document 195 196
                                             FiledFiled 09/10/21
                                                   in NYSD        Page 1 of 1 Page 1 of 1
                                                             on 09/09/2021

                                                   Application granted. Plaintiff, should he be so advised,
                                                   shall file an order to show cause for default judgment
                                                   against Defendant Booth by October 8, 2021.

                                                   The Clerk of the Court is respectfully directed to
   September 9, 2021                                                           Hallie McDonald
                                                   terminate the motion sequence pending at Doc. 195.
                                                                                  Direct Phone 212-453-3900
                                                                                  Direct Fax   646-461-2070
   VIA ECF                                                                        hmcdonald@cozen.com
                                                   SO ORDERED.


                                                   _______________________
   The Honorable Philip M. Halpern                 Philip M. Halpern
   United States District Court                    United States District Judge
   Southern District of New York
                                                   Dated: White Plains, New York
   300 Quarropas Street, Room 530
                                                          September 10, 2021
   White Plains, New York 10601

   Re:    Kevin Thompson v. Sgt. Booth, et al., No. 7:16-cv-03477-PMH-PED

   Dear Judge Halpern:

   We represent Plaintiff Kevin Thompson in this § 1983 prisoner civil rights case as his pro bono
   counsel. We are writing as directed by the Court’s Order, dated September 7, 2021, requesting
   that Plaintiff provide a status update regarding his proposed filing of an Order to Show Cause
   for default judgment against Defendant Troy L. Booth (“Defendant Booth”) (Dkt. 194).

   On August 10, 2021, we submitted an order for a copy of the transcript of the August 4, 2021
   PLRA administrative remedies hearing, as we sought the benefit of the hearing transcript to
   prepare the proposed Order to Show Cause. We have not yet received a copy of the transcript
   but are expecting it within the next few weeks.

   With the Court’s permission, we respectfully request that Plaintiff be granted leave to file his
   proposed Order to Show Cause on or before October 8, 2021, so that counsel may have the
   benefit of reviewing the PLRA hearing transcript to assist in the drafting of the Order to Show
   Cause papers.

   Should the Court need any additional information from the Plaintiff, we would be happy to
   supplement this letter and we will of course make ourselves available at the Court’s
   convenience.

   Respectfully submitted,

   COZEN O'CONNOR




   By:    Hallie McDonald




                           3 WTC    175 Greenwich Street   55th Floor   New York, NY 10007
                             212.509.9400   800.437.7040    212.509.9492 Fax    cozen.com
